Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3,5,7-9,11,13,23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG Pub 2015/0171269 A1), Leatherdale et al (PG Pub 2012/0119237 A1), and Pickett et al (PG Pub 2015/0053916 A1).
Regarding claim 1, Kim teaches an LED device comprising: a semi-conductive surface (120, fig. 8); and a Gallium-Nitride (GaN) diode (140) disposed on the semi-conductive surface; the GaN diode comprising: at least one p-type GaN (p-GaN) layer (140a, paragraph [0056], GaN when y=x=0, paragraph [0055]) proximal to the semi-conductive surface; a multiple quantum well (MQW) region (140b, paragraph [0057]) in contact with the p-GaN layer, distal to the semi-conductive surface; and at least one n-type GaN (n-GaN) layer (140c, paragraph [0059], GaN when y=x=0, paragraph [0058])  in contact with the MQW region, distal to the p-GaN layer and the semi-conductive surface; wherein the n-GaN layer of the GaN diode is etched (with hole “H”) and impregnated with color-conversion quantum dots (LM, paragraph [0065]).
Kim does not teach the semi-conductive surface to comprise an array of electrical circuits or the diode to be an array of diodes.
In the same field of endeavor, Leatherdale teaches a semi-conductive surface (705, fig. 7, paragraphs [0116][0082][0078]; or corresponding elements in fig. 8) comprising an array of electrical circuits (wires connected to 120, fig. 1) configured to allow for individual electronic control of each circuit (paragraph [0122]), for the benefit of individually drive each pixel (paragraph [0122]); a plurality of diodes (layers in fig. 7 corresponding to layers 652/654/656 in fig. 6), each of which are in electronic communication with one of the array of electrical circuits, and each of which are 
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the semi-conductive surface to comprise an array of electrical circuits configured to allow for individual electronic control of each circuit, for the benefit of individually drive each pixel, a plurality of Gallium-Nitride (GaN) diodes, each of which are in electronic communication with one of the array of electrical circuits, and each of which are electronically isolated from one another, for the known benefits of providing light sources for an array of pixels and for preventing cross-talk between the light sources.
Kim in view of Leatherdale teaches “the color-conversion quantum dots are impregnated within discrete subsets of the GaN diodes” (discrete subsets: plural groups of LEDs with any number of diodes in each group).
Kim does not teach the n-GaN layer of the GaN diode is electrochemically etched.
Feature “electrochemically etched” is a process by which the device is made and does not carry patentable weight because it does not impart physical structure that differentiate the claimed device from that of the prior art.  “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by process claim is the same as or obvious from a process of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  See MPEP 2113 [R-1].
Nonetheless, in the same field of endeavor, Pickett teaches electrochemical etching method provides a benefit of enabling controlling pore size to be controlled by applied voltage (paragraph [0023]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to etch the n-GaN layer of at least some of the GaN diode electrochemically for the benefit of achieving pore-size control by applied voltage.
Regarding claim 3, Kim teaches the LED device of claim 1, wherein a subset of the electrochemically etched n-GaN layer surfaces are embedded with a red quantum dot composition (paragraph [0064]) or a green quantum dot composition (paragraph [0065]).  
Regarding claim 5, Kim in view of Leantherdale teaches the LED device of claim 1, wherein: the plurality of GaN diodes are monochromatic blue LEDs (paragraph [0077] of Kim); a first portion (any of the array of LEDs) of the plurality of GaN diodes comprise electrochemically etched n-GaN layer nanoporous surfaces and are embedded with a red light emitting quantum dot composition (paragraph [0064][0097], figs. 12 and 13 of Leantherdale);36429755 1 01/17/2020First Preliminary AmendmentPage 4 a second portion (another group of LEDs) of the plurality of GaN diodes comprise electrochemically etched n-GaN layer nanoporous surfaces and are embedded with a green light emitting quantum dot composition (paragraph [0064][0097], figs. 12 and 13 of Leantherdale); and a third portion of the plurality of GaN diodes comprise either un-etched n-GaN layer surfaces or electrochemically etched n-GaN layer nanoporous surfaces that do not comprise any embedded quantum dots (112, fig. 1, paragraph [0038] of Leantherdale, for the known benefit of producing white light).  
Regarding claim 7, Kim in view of Leatherdale teaches the plurality of GaN diodes are arranged as an array of pixels (fig. 1 of Leatherdale).
Kim in view of Leantherdale does not teach each pixel comprising an equal number of diodes of the first portion, second portion and third portion of GaN diodes.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make each pixel comprising an equal number of diodes of the first portion, second portion and third portion of GaN diodes, for the known benefit of achieving uniform brightness and color rendering ability across the array of pixels.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make each pixel comprising an equal number of diodes of the 
Regarding claim 8, Kim in view of Pickett teaches the LED device of claim 1, wherein at least a portion of the electrochemically etched n-GaN layer surfaces are embedded with one or more CdSe colloidal quantum dot compositions (paragraph [0064] of Kim).  
Regarding claim 9, Kim and Leatherdale teach the LED device of claim 1, wherein the semi-conductive surface comprises a silicon wafer (paragraph [0054] of Kim and paragrpahs {0078][0082][0112] of Leatherdale).  
Regarding claim 11, Kim teaches the LED device of claim 1, wherein the plurality of GaN diodes are attached to the semi-conductive surface through a metal bonding process (Ag adhesive, paragraph [0070], fig. 2). 
Regarding claim 13, Leatherdale teaches an insulator (silica 797, fig. 7, paragraph [0118]) disposed between the plurality of GaN diodes.  
Regarding claim 23, Leatherdale teaches the lateral dimension of the diodes is between about 5 µm and about 100 µm (paragraph [0081]).  
It would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the lateral dimension of the diodes to adjust the pixel size.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG Pub 2015/0171269 A1), Leatherdale et al (PG Pub 2012/0119237 A1), and Pickett et al (PG Pub 2015/0053916 A1) as applied to claim 1 above, and further in view of El-Ghoroury (PG Pub 2018/0156965 A1).
Regarding claim 10, the previous combination remains as applied in claim 1.
However, the preivous combination does not teach the semi-conductive surface comprises a complementary metal-oxide-semiconductor (CMOS) driver.  
In the same field of endeavor, El-Ghoroury teaches a semi-conductive surface comprises a complementary metal-oxide-semiconductor (CMOS) driver (Si-CMOS, paragraph [0027]), for the benefit of allowing independently turning each pixel on/off (paragraph [0027]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the semi-conductive surface to comprise a complementary metal-oxide-semiconductor (CMOS) driver for the benefit of allowing independently turning each pixel on/off.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG Pub 2015/0171269 A1), Leatherdale et al (PG Pub 2012/0119237 A1), Pickett et al (PG Pub 2015/0053916 A1), and El-Ghoroury (PG Pub 2018/0156965 A1) as applied to claim 10 above, and further in view of Yan et al (PG Pub 2010/0019222 A1).
Regarding claim 12, the previous combination remains as applied in claim 10.
However, the preivous combination does not teach the plurality of GaN diodes are attached to the semi-conductive surface through indium metal bonding.  
In the same field of endeavor, Yan teaches a diode (10, fig. 3) is attached to the surface (30) through indium metal bonding (indium layer 223, paragraph [0016]), for the benefit of allowing bonding in low temperature (abstract).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to attach the plurality of GaN diodes to the semi-conductive surface through indium metal bonding, for the benefit of bonding in low temperature.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG Pub 2015/0171269 A1), Leatherdale et al (PG Pub 2012/0119237 A1), and Pickett et al (PG Pub 2015/0053916 A1) as applied to claim 1 above, and further in view of Kwak et al (PG Pub 2012/0132888 A1) and Su et al (PG Pub 2012/0261702 A1).
Regarding claim 15, the previous combination remains as applied in claim 1.
However, the preivous combination does not teach segments of transparent conductive glass disposed on the n-GaN surface of the GaN diodes distal to the semi-conductive surface.
In the same field of endeavor, Kwak teaches segments of transparent conductive glass (ITO 160, fig. 1) disposed on the n-GaN surface (150) of the GaN diodes distal to the substrate surface (110), for the benefit of distributing current to improve luminosity (paragraphs [0065][0079] of Su).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to dispose segments of transparent conductive glass on the n-GaN surface of the GaN diodes distal to the semi-conductive surface for the benefit of distributing current to improve luminosity of the LEDs.
Regarding claim 16, Kwak teaches the transparent conductive glass is an indium tin oxide glass (160, fig. 1, paragraph [0059]).  

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG Pub 2015/0171269 A1), Leatherdale et al (PG Pub 2012/0119237 A1), Pickett et al (PG Pub 2015/0053916 A1), Kwak et al (PG Pub 2012/0132888 A1), and Su et al (PG Pub 2012/0261702 A1) as applied to claim 15 above, and further in view of Do et al (PG Pub 2017/0250168 A1).
Regarding claim 17, the previous combination remains as applied in claim 15.
Kim and Leatherdale in view of Kwak teaches the segments of transparent conductive glass disposed on the plurality of GaN diodes (fig. 1 of Kwak).  
However, the preivous combination does not teach a ground electrode in electrical communication with the segments of transparent conductive glass.
In the same field of endeavor, Do teaches a ground electrode (320, fig. 5) in electrical communication with the other electrode of an LED (in LED module 300) that is not connected to the switch/control circuit (251/253, figs. 2B and 5), for the known benefit of providing bias voltage across the LED to turn the LED on/off.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a ground electrode in electrical communication with the segments of transparent conductive glass, for the known benefit of providing bias voltage across the LED to turn the LED on/off.
Regarding claim 18 Do teaches the ground electrode is an indium tin oxide electrode (paragraph [0082]).  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG Pub 2015/0171269 A1), Leatherdale et al (PG Pub 2012/0119237 A1), and Pickett et al (PG Pub 2015/0053916 A1) as applied to claim 1 above, and further in view of Kitai et al (PG Pub 2002/0163606 A1).
Regarding claim 19, the previous combination remains as applied in claim 1.
However, the preivous combination does not teach a transparent glass covering over the plurality of GaN diodes, distal to the semi-conductive surface.  
In the same field of endeavor, Kitai teaches a transparent glass (51, fig. 3a) covering over the plurality of backlight module (54), for the benefit of guiding light toward the liquid crystal (paragraph [0055]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to cover a transparent glass over the plurality of GaN diodes, distal to the semi-conductive surface for the benefit of guiding light toward the liquid crystal.

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG Pub 2015/0171269 A1), Leatherdale et al (PG Pub 2012/0119237 A1), and Pickett et al (PG Pub 2015/0053916 A1) as applied to claim 1 above, and further in view of Zhang et al (PG Pu b2013/0200334 A1).
Regarding claim 20, the previous combination remains as applied in claim 1.
However, the preivous combination does not teach the plurality of GaN diodes comprise two or more n-GaN layers.  
In the same field of endeavor, Zhang teaches a diode comprises two n-GaN layers (22 and 20), for the known benefit of reducing contact resistance by including a heavily doped n-type layer 20.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the plurality of GaN diodes to comprise two or more n-GaN layers, for the known benefit of reducing contact resistance by including a heavily doped n-type layer.  
Regarding claim 21, Kim in view of Leatherdale teaches the LED device of claim 20, wherein each of the GaN diodes comprise: a first n-GaN layer (140c, figs. 2 and 8) in contact with the MQW region.  
Zhang teaches a second n-GaN layer (20, fig. 1) in contact with the first n-GaN layer (22).
The previous combination does not teach the first n-GaN layer is doped for optimal conductivity, and Zhang does not teach the second n-GaN layer is doped for optimal electrochemical etching porosity.  
However, features “for optimal conductivity” and “for optimal electrochemical etching porosity” are intended uses and do not carry patentable weight.  It was ruled that “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114.


  Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG Pub 2015/0171269 A1), Leatherdale et al (PG Pub 2012/0119237 A1), and Pickett et al (PG Pub 2015/0053916 A1) as applied to claim 1 above, and further in view of Park (PG Pub 2007/0152353 A1).
Regarding claim 24, the previous combination remains as applied in claim 1.
However, the preivous combination does not teach the electrochemically etched nanoporous n-GaN layer comprises nanopores having a thickness between about 0.1 µm and about 5 µm.  
In the same field of endeavor, Park teaches a nanoporous n-GaN layer (20/22, fig. 2C) comprises nanopores having a thickness between about 0.1 µm and about 5 µm (paragraph [0027]), for the benefit of improving optical power characteristic (paragraph [0027]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the electrochemically etched nanoporous n-GaN layer to comprise nanopores having a thickness between about 0.1 µm and about 5 µm, for the benefit of improving optical power characteristic.  

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG Pub 2015/0171269 A1), Leatherdale et al (PG Pub 2012/0119237 A1), Pickett et al (PG Pub 2015/0053916 A1) and Kwak et al (PG Pub 2012/0132888 A1).
Regarding claim 25, Kim, Leatherdale and Pickett teaches (see claim 1) a method of making an LED device, the method comprising: (a) forming a semi-
Kim does not teach (ii) selectively removing segments of photoresist material covering a portion of the GaN diodes, exposing the surface of the n-GaN layer.
It would have been obvious to the skilled in the art before the effective filing date of the invention to selectively remove segments of photoresist material covering a portion of the GaN diodes, exposing the surface of the n-GaN layer, for the known benefit of selectively etching holes “H” in Kim’s device.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to selectively remove segments of photoresist material covering a 
Kim does not teach (iv) contacting the exposed nanoporous surface with a quantum dot- containing solution.
In the same field of endeavor, Kwak teaches contacting the exposed nanoporous surface with a quantum dot- containing solution (QD 180 with solution such as spin on glass 190, fig. 1 and paragraph [0059]) to impregnate the quantum dots into the nanoporous layer, for the benefit of providing a support for the layer (160) formed above (paragraph [0046])
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to contact the exposed nanoporous surface with a quantum dot- containing solution for the benefit of providing a support for the layer formed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899